ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-155535 Dated October 20, 2009 Step Performance Securities Linked to the Dow Jones Industrial Average SM Strategic Alternatives to Indexing JPMorgan Chase & Co. Securities linked to the Dow Jones Industrial Average SM dueOctober31,2011 Investment Description Step Performance Securities (the Securities) are senior unsecured debt Securities issued by JPMorgan Chase & Co. with returns linked to the performance of the Dow Jones Industrial Average SM (the Underlying Index). At maturity, if the Index Return is zero or positive, you will receive your principal amount plus a return equal to the greater of (a) the Index Return and (b) the Step Return of 19.00% to 22.00% (to be set on the Trade Date). If the Index Return is negative, you will receive your principal amount reduced by the Index Return. You will not receive any periodic interest payments during the term of the Securities. Investing in the Securities involves significant risks. You may lose some or all of your investment if the Index Return is negative. Any payment on the Securities is subject to the creditworthiness of JPMorgan Chase & Co. Features q Core Investment Opportunity If you are seeking market exposure to the Underlying Index, the Securities may provide an alternative to traditional investments. The Securities provide positive and negative exposure to the performance of the Dow Jones Industrial Average SM with a Step Return feature at maturity. q Step Return Feature If the Index Return at maturity is zero or positive, the return on the Securities will be the greater of the Step Return of 19.00% to 22.00% (the actual Step Return will be determined on the Trade Date) and the Index Return. You will have full downside exposure to any negative Index Return at maturity. Key Dates 1 Trade Date: October 27, 2009 Settlement Date: October 30, 2009 Final Valuation Date
